Citation Nr: 1728274	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  12-27 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder, anxiety disorder, depression, psychotic disorder, mood disorder, and intermittent explosive disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1962 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas, which, in pertinent part, confirmed and continued its previous denial of service connection for a bipolar disorder.  

The Veteran and his wife testified before Veterans Law Judge (VLJ) Shane Durkin in January 2015.  VLJ Durkin is no longer with the Board so the Veteran was sent a letter in May 2017 that stated "If you do not respond within 30 days from the date of this letter, the Board will assume that you do not want another hearing and proceed accordingly."  The record does not reflect that the Veteran responded so the Board will proceed with this appeal without another hearing.    

This matter was before the Board in April 2015, at which time the matter of entitlement to service connection for a psychiatric disability was reopened and remanded for further development, including obtaining updated treatment records and VA examination.  

This matter was before the Board in September 2015 and July 2016.  On these occasions, the Board remanded the matter for additional evidentiary development, including obtaining a new VA examination and addendum opinion.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (stating that what constitutes a claim cannot be limited by a lay veteran's assertion of his condition, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  Therefore, the Board construes the Veteran's claim of service connection for bipolar disorder, anxiety disorder, and psychotic disorder as encompassing entitlement to service connection for the additional psychiatric diagnoses raised by the record, to include mood disorder and intermittent explosive disorder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim in August 2010 for bipolar disorder and in November 2011 for an anxiety disorder and undiagnosed psychotic disorder.  During the time frame of this claim, he has been assessed with bipolar disorder, intermittent explosive disorder, and mood disorder.  See 05/12/2015, VBMS, CAPRI, p. 14; 10/15/2015, VBMS, CAPRI, pp. 81, 95, 146. 

The Veteran was afforded VA examinations in February 2011, July 2015, and December 2015, which were all deemed insufficient to determine whether the Veteran's current psychiatric disability was incurred in or had its onset in service.  The Board's July 2016 remand instructions included requesting the RO to obtain an addendum medical opinion from the December 2015 medical examiner who issued a report in January 2016.  Specifically, the examiner was instructed to review the record and determine whether the Veteran's psychiatric disability was present in service, and if so, if the disorder clearly and unmistakably existed prior to service.  If the bipolar disorder pre-existed service, the examiner was requested to determine whether it clearly and unmistakably underwent no chronic increase in severity as a result of service.  The Board indicated that the examiner should discuss the Veteran's reports of depression and excessive worry noted in his August 1965 discharge examination.  

Pursuant to the remand instructions, an addendum opinion was obtained in September 2016.  At the outset, the Board notes that the examiner failed to discuss the Veteran's reports of depression and excessive worry noted in his August 1965 discharge exam.  See 07/23/2014, VBMS, STR-Medical, pp. 2, 4.  Furthermore, the examiner concluded there was a 50 percent or better probability that the Veteran's unspecified bipolar and related disorder was present in service and more than likely existed prior to service.  The examiner reasoned that his reported personal history and behaviors prior to service and the reports of his mother's erratic behavior during his childhood indicated that his bipolar disorder was less likely than not incurred during service or caused by his military related experiences.  In addition, the examiner concluded that it was unlikely that his bipolar disorder was aggravated or experienced chronic increase as a result of his military experiences given that there was no evidence in his reported medical history to support the idea that his bipolar disorder progressed beyond what would be expected for this disorder.  

The Board finds that the September 2016 addendum opinion is insufficient to conclude that the Veteran's psychiatric disability existed prior to service.  In this regard, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service. 38 U.S.C.A. § 1111.  In this case, the enlistment examination shows no psychiatric disabilities, and as such the Veteran is deemed sound on entry to service.  See 07/23/2014, VBMS, STR-Medical, pp. 43- 46.  Moreover, the file does not contain clear and unmistakable evidence of chronic disability prior to service.  The September 2016 addendum opinion stated that the Veteran's bipolar disorder more than likely existed prior to service.  This is not the standard.  The standard is whether there is clear and unmistakable evidence that the Veteran's psychiatric disability pre-existed service.  Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).   

The Board finds that the record does not reveal clear and unmistakable evidence that the Veteran's psychiatric disability existed prior to service.  Accordingly, the presumption is not rebutted here.  Rather, the appropriate inquiry is whether the claimed psychiatric disability was incurred in, rather than aggravated by, active service.  Therefore, the Board finds that a new examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by a psychologist or psychiatrist, who has not previously provided an opinion in this claim, to determine the nature and etiology of his psychiatric disability.  The claims file, including this remand, must be reviewed by the examiner to become familiar with the pertinent medical history and such review should be noted in the examination report.  

The examiner should identify all psychiatric disorders found on examination and diagnoses since filing of this claim in August 2010, including bipolar disorder, intermittent explosive disorder, and mood disorder.

Thereafter, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder had its onset during military service or is otherwise etiologically related to such service.  

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.  

The examiner must discuss the lay evidence of record regarding the onset of the Veteran's psychiatric symptoms.  The examiner is instructed to discuss the Veteran's accounts of depression and excessive worry since being in the Army, which he reported during his August 1965 discharge examination.  See 07/23/2014, VBMS, STR-Medical, pp. 2, 4.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).


